Name: Commission Regulation (EEC) No 237/92 of 31 January 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 2. 92 No L 24/51Official Journal of the European Communities COMMISSION REGULATION (EEC) No 237/92 of 31 January 1992 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3198/91 f), as last amended by Regulation (EEC) No 1 69/92 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3198/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1 ), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3696/91 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ si rticle 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 1 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (4 OJ No L 162, 26. 6. 1991 , p. 27. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 350, 19 . 12. 1991 , p. 22. O OJ No L 167, 25. 7. 1972, p . 9 . ( «) OJ No L 201 , 31 . 7. 1990, p . 11 . (7) OJ No L 303, 1 . 11 . 1991 , p. 34. (8) OJ No L 18 , 25. 1 . 1992, p. 28 . O OJ No L 266, 28 . 9 . 1983, p. 1 . No L 24/52 Official Journal of the European Communities 1 . 2. 92 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 1 . Gross aids (ECU) : I I l  Spain 17,269 17,689 17,967 18,165 16,665 I  Portugal 26,349 26,769 27,047 27,245 25,745 l  Other Member States 17,269 17,689 17,967 18,165 16,665 \ 2. Final aids : \ l l l \ Seed harvested and processed in : I l  Federal Republic of Germany (DM) 40,65 41,64 42,30 42,76 39,23  Netherlands (Fl) 45,81 46,92 47,66 48,18 44,20  BLEU (Bfrs/Lfrs) 838,52 858,91 872,41 882,03 809,19  France (FF) 136,35 139,67 141,86 143,42 131,58  Denmark (Dkr) 155,07 158,85 161,34 163,12 149,65  Ireland ( £ Irl) 15,176 15,545 15,789 15,963 14,645  United Kingdom ( £) 13,453 13,791 14,012 14,169 12^46  Italy (Lit) 30 418 31 158 31 648 31 997 29 355 I  Greece (Dr) 4 132,80 4 224,23 4 260,09 4 271,07 3 860,15 I  Spain (Pta) 2 651,07 2 713,84 2 755,65 2 783,93 2 562,36 I  Portugal (Esc) 5 577,28 5 663,86 5 711,02 5 742,52 5 436,12 I ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 1 . Gross aids (ECU) : I  Spain 18,519 18,939 19,217 19,415 17,915  Portugal 27,599 28,019 28,297 28,495 26,995  Other Member States 18,519 18,939 19,217 19,415 17,915 2. Final aids : l l l Seed harvested and processed in : \  Federal Republic of Germany (DM) 43,60 44,59 45,24 45,71 42,18  Netherlands (Fl) 49,12 50,24 50,97 51,50 47,52 I  BLEU (Bfrs/Lfrs) 899,21 919,61 933,11 942,72 869,89  France (FF) 146,22 149,54 151,73 153,29 141,45  Denmark (Dkr) 166,30 170,07 172,57 174,34 160,87  Ireland ( £ Irl) 16,274 16,643 16,887 17,061 15,743  United Kingdom ( £) 14,447 14,785 15,007 15,163 13,941  Italy (Lit) 32 620 33 360 33 850 34 199 31 556  Greece (Dr) 4 447,95 4 539,38 4 575,25 4 586,22 4 175,30  Spain (Pta) 2 839,60 2 902,37 2 944,19 2 972,46 2 750,90  Portugal (Esc) 5 838,13 5 924,70 5 971,87 6 003,36 5 696,96 I 1 . 2. 92 Official Journal of the European Communities No L 24/53 ANNEX III Aids to sunflower seed (amounts per 100 kg) I Current2 1st period3 2nd period4 3rd period5 4th period6 1 . Gross aids (ECU) :  Spain 30,313 31,178 31.509 31,615 30,600  Portugal 37,361 38,218 38,549 38,658 37,658  Other Member States 18,931 19,788 20,119 20,228 19,228 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 44,57 46,58 47,36 47,62 45,27  Netherlands (Fl) 50,22 52,49 53,37 53,66 51,00  BLEU (Bfrs/Lfrs) 919,22 960,83 976,90 982,20 933,64  France (FF) 149,47 156,24 158.85 159,71 151,82  Denmark (Dkr) 170,00 177,69 180,67 181,65 172,67  Ireland ( £ Irl) 16,636 17,389 17,680 17,776 16,897  United Kingdom ( £) 14,740 15,432 15,,697 15,780 14,965  Italy (Lit) 33 346 34 856 35 439 35 631 33 869  Greece (Dr) 4 524,12 4 730,06 4 775,95 4 757,78 4 483,83  Portugal (Esc) 7 878,69 8 054,1 1 8 112,15 8 125,53 7 921,26 (b) Seed harvested in Spain and processed : 1  in Spain (Pta) 4 620,44 4 749,01 4 798 ,79 4 813,55 4 663,65  in another Member State (Pta) 4 667,32 4 794,73 4 844,51 4 859,80 4 712,09 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 DM 2,042310 2,041040 2,039750 2,038770 2,038770 Fl 2,298970 2,297630 2,296280 2,294900 2,294900 Bfrs/Lfrs 42,107500 42,078800 42,53700 42,027400 42,027400 FF 6,964300 6,962550 6,961710 6,960500 6,960500 Dkr 7,918610 7,916340 7,914810 7,912600 7,912600 £Irl 0,766459 0,766084 0,765296 0,764708 0,764708 £ 0,711638 0,711807 0,711964 0,711961 0,711961 Lit 1 532,86 1 534,88 1 536,70 1 538,46 1 538,46 Dr 236,09600 238,41700 240,73000 243,25300 243,25300 Esc 176,01500 176,86800 177,58900 178,24300 178,24300 Pta 128,87200 129,12400 129,37400 129,62100 129,62100